826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Orbain OWENS, Plaintiff-Appellant,v.Wanda LEAKE, Sue Hayes, Teddy Hatley, Brenda Jones, Cpl.Barbara Nichols, CO--1, Defendants-Appellees.
No. 87-5663
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before CORNELIA G. KENNEDY, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Owens filed a 28 U.S.C. Sec. 1983 action on November 3, 1986, as a result of a dispute concerning medication that he received at the noon medication call on September 30, 1986, and his subsequent discipline write-up and hearing regarding the complaint.  On December 31, 1986, Owens sought to supplement his complaint by adding three defendants and raise issues regarding his November, 1986, suspension by his instructor from a prison class.  The motion to supplement the complaint was denied and Owens appealed.


3
An order denying a motion to amend or supplement a complaint is not appealable.  Encoder Communications, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir. 1981).  No final judgment or appealable order has been entered.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949); Catlin v. United States, 324 U.S. 229 (1945).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.